Citation Nr: 1112907	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1960 to February 1964.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

The weight of the competent and credible evidence is against the Veteran's claim that his bilateral hearing loss and tinnitus are the result of repeated exposure to excessively loud noise (i.e., acoustical trauma) during his military service.


CONCLUSIONS OF LAW 

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus also was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and December 2006.  These letters informed him of the evidence required to establish his claims for service connection and of his and VA's respective responsibilities in obtaining supporting evidence.  These letters also complied with Dingess, as they additionally apprised him of the downstream disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and private treatment records from his post-service employer and from Miracle Ear.  There is no indication of any outstanding records pertaining to his claims.  

VA also afforded the Veteran a medical examination in October 2006 to determine whether his bilateral hearing loss and tinnitus were attributable to his military service - and, in particular, the result of acoustic trauma during his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further notice or assistance with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection for Bilateral Hearing Loss

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Organic diseases of the nervous system, such as sensorinerual hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Other disorders diagnosed after discharge from service also may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the first requirement of a current disability, before service connection may be granted for hearing loss it must be of a particular level of severity.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  It is not required that a hearing loss disability according to the standards of § 3.385 be demonstrated during service, including at time of discharge, although the Veteran must meet these standards currently to have a ratable disability, and service connection is possible if this current hearing loss disability can be adequately linked to his military service, as opposed to intercurrent causes or unrelated factors.  Hensley, 5 Vet. App. at 159.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The October 2006 VA audiology examination found a 45-decibel loss at the 500 Hz level, a 50-decibel loss at the 1000 Hz level, a 60-decibel loss at the 2000 Hz level, a 85-decibel loss at the 3000 Hz level, and a 100-decibel loss at the 4000 Hz level in the right ear.  His speech recognition score was 60 percent in the right ear.  Audiometric testing showed a 45-decibel loss at the 500 Hz level, a 50-decibel loss at the 1000 Hz level, a 75-decibel loss at the 2000 Hz level, a 90-decibel loss at the 3000 Hz level, and a 100-decibel loss at the 4000 Hz level in the left ear.  His speech recognition score was 40 percent in the left ear.

So, according to the results of that evaluation, the Veteran clearly has sufficient hearing loss in each ear, so bilaterally, to establish a ratable disability pursuant to 38 C.F.R. § 3.385.  The question then becomes whether this disability is attributable to noise exposure during his military service versus something else.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And, unfortunately, on this determinative issue of causation, the preponderance of the evidence is against the claim, so it must be denied.

Regarding what occurred in service and the likelihood of repeated exposure to loud noise, the Veteran is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Ultimately, though, his lay testimony also has to be credible to have probative value, and the weight of his lay testimony must be determined in relation to the medical and other lay evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, even accepting that the Veteran was exposed to loud noise during the course of his military service, as is reasonable to say just about any soldier is, the fact remains that the records concerning his service do not show he had any consequent hearing loss.  Because he served many years ago, from 1960 to 1964, sophisticated audiometric testing admittedly was not preformed during his period of active duty.  However, both whispered- and spoken-voice testing were preformed on numerous occasions, and his hearing reportedly was at all times within normal limits (15/15) bilaterally.  Thus, in the absence of any hearing loss in service, his service treatment records provide evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There equally was no indication of sensorineural hearing loss, certainly not to the required minimum compensable degree of at least 10-percent disabling, within the required one year of his discharge from service - meaning by February 1965.  So the Board also may not presume his hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Nevertheless, as mentioned, the absence of evidence of a hearing loss disability in service, including at time of discharge, or even within this one-year presumptive period following service, is not necessarily fatal to the claim.  See again Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing this disability to service may serve as a basis for granting service connection.  See again Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran submitted medical records from his employment as a truck driver from 1964 to 1997, so virtually continually since his discharge from the military.  These medical records show normal whispered-voice and spoken-voice testing in October 1981, October 1983, November 1987, and October 1989.

The first record of an audiogram demonstrating hearing loss is from August 1988, so the year prior to that most recent whispered-voice and spoken-voice test.  That audiogram, which, admittedly, is a far more sophisticated and comprehensive measure of the Veteran's hearing acuity, found a 15-decibel loss at the 500 Hz level, a 15-decibel loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz level, a 45-decibel loss at the 3000 Hz level, and a 75-decibel loss at the 4000 Hz level in his right ear.  That audiogram showed a 20-decibel loss at the 500 Hz level, 
a 10-decibel loss at the 1000 Hz level, a 15-decibel loss at the 2000 Hz level, 
a 60-decibel loss at the 3000 Hz level, and a 65-decibel loss at the 4000 Hz level in his left ear.  So this is the first objective indication, post service, of bilateral (i.e., right and left ear) hearing loss.  These records therefore go against the notion that he had continual hearing loss or associated symptoms during those many intervening years, some 24.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).


A more recent August 1995 audiogram shows the Veteran's hearing acuity continued to decline.  He had a 30-decibel loss at the 500 Hz level, a 0-decibel loss at the 1000 Hz level, a 40-decibel loss at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 85-decibel loss at the 4000 Hz level in his right ear.  He had a 40-decibel loss at the 500 Hz level, a 15-decibel loss at the 1000 Hz level, a 35-decibel loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 75-decibel loss at the 4000 Hz level in his left ear.

Most notably, though, the VA audiologist in October 2006 determined the Veteran's bilateral hearing loss is less likely than not related to military noise exposure.  In discussing the basis of her opinion, she noted that, as he had indicated no hearing problems at his work physicals from 1981 to 1988, and it was not until more than twenty years after service that an audiogram revealed hearing loss, his hearing loss was not related to his military service.  Before offering her opinion, she reviewed his claims file and recorded his history of noise exposure in service as a field artillery battery man and post-service noise exposure from his civilian occupation as a truck driver.  So she accepted that the Veteran had experienced exposure to loud noise during his military service, that is, that he had sustained possible injury from that exposure.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  This VA examiner ultimately, however, disassociated the current hearing loss from the Veteran's military service because there was other evidence in the file showing he had not complained about difficulty hearing for such a relatively long time after service and since the initial indication and diagnosis of hearing loss was so far removed from his service.  Since this commenting audiologist based her opinion on a thorough review of the record, including the Veteran's history of noise exposure both as a soldier and civilian, the Board finds that her opinion constitutes compelling evidence against the claim for service connection for bilateral hearing loss.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

To try and refute this VA examiner's unfavorable opinion, the Veteran submitted two medical opinions endorsing that his hearing loss is related to the noise exposure he experienced during his military service, rather than to anything that additionally has occurred since service.  A statement from a hearing loss specialist, V.B., and later endorsed by her supervisor B.W.B., M.D., indicates the type of hearing loss found on their hearing testing is consistent with the type of hearing loss resulting from noise exposure such as the Veteran would have been exposed to as a field artillery batteryman.  The second opinion from T.R.D., M.D., also states that the Veteran's hearing loss is a result of noise exposure during his military service.  Dr. T.R.D. stated that his opinion was based on the Veteran's reported history, as there were no audiograms from service.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  The Court also more recently indicated in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative.  The Court added in Neives-Rodriguez that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

Here, although the Veteran has reported experiencing hearing loss since service, so ever since his noise exposure in service, his post-service civilian employment records during the many intervening years since his discharge from service indicate otherwise and show he had no complaints concerning his hearing acuity and that no hearing loss was detected - that is, until the August 1988 audiogram.  So the probative value of any opinion relying on this inaccurate history, including Dr. T.R.D.'s, is resultantly diminished because it is premised on continuous hearing loss since service, which is not established and in fact refuted.

The Veteran's statements that he has had hearing loss ever since service are patently inconsistent with his statements to the examiners during his October 1981, October 1983, and November 1987 examinations, when he personally acknowledged that he was not having any problems with his ears or hearing on those occasions.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Veteran's wife indicated that he sought treatment for his hearing loss approximately twenty years ago - which, if indeed true, would place the onset of his hearing difficulties during the same time frame as indicated in his civilian employment medical records, i.e., during the late 1980's, so still more than twenty years after his military service had ended in 1964.

Therefore, in balancing the evidence for and against the claim, the Board finds the lack of any documented complaint, much less treatment, for hearing-related impairment for more than twenty years after service and the VA audiologist's opinion more probative than the Veteran's lay statements and the opinions of Drs. B.W.B. and T.R.D. based largely on his unsubstantiated history of hearing loss dating back longer than actually shown.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations, including regarding lay evidence.

Moreover, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court explained that, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.

Here, neither Dr. B.W.B. nor T.R.D. offered any explanation, reason or justification for the Veteran not having at least complaints of hearing loss sooner, more contemporaneous to his military service when the noise exposure in question is said to have occurred.  They also did not offer any explanation as to why this substantial passage of time (more than 20 years) following that noise exposure in service and the eventual diagnosis of hearing loss is not reason to disassociate the hearing loss from that noise exposure.  This is especially true since the commenting VA audiologist, who concluded unfavorably, considered this huge gap in time very significant given the other intervening evidence in the file concerning the Veteran's civilian employment when there was no indication of hearing loss, either in the way of a relevant subjective complaint or objective clinical finding.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.

III.  Service Connection for Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  So there is no disputing he has tinnitus.

So just as in the case of his claim for bilateral hearing loss, resolution of this claim for tinnitus also turns on whether it is shown to be attributable to his military service, and particularly to exposure to artillery noise.  And, as explained in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), supporting medical evidence is not always or categorically required to establish this nexus or cause-and-effect correlation in claims for service connection.  But the Board must consider the Veteran's lay testimony regarding the purported history of his tinnitus and its relationship with his military service, not just alone or in isolation, but also along with the medical and other evidence of record to determine what evidence is most probative (competent and credible).  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See again also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (wherein the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence")

The Veteran told Drs. B.W.B. and T.R.D. that his tinnitus began in service, and both of them concluded his tinnitus was due to military noise exposure.  But this finding is inconsistent with other equally relevant evidence in the file, which, as mentioned, also must be considered.

Of particular note, when completing an August 1995 medical history questionnaire the Veteran answered "No" to the questions "do you have ringing in your ears" and "at the end of your shift do your ears ring."  So even he personally denied having experienced tinnitus, much less since his military service.  And at least partly based on these responses during that questionnaire, the VA audiologist in October 2006 determined the Veteran's tinnitus was unrelated to his military service because it had developed at some point after that August 1995 questionnaire on which he had reported not having ringing in his ears.  It is significant that, when he gave those negative responses regarding not having experienced tinnitus in years past, it was at a time when there was no incentive - financial or otherwise - to fabricate information or tailor his responses to certain objectives like receiving VA compensation or other benefits.  So while the Board may not ignore his current testimony to the contrary simply because he is an interested party and stands to gain monetary benefits, his personal interest in the outcome of this appeal may affect the credibility of his current testimony, especially in relation to contrary testimony he has offered in years past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Moreover, as that August 1995 questionnaire was more than thirty years after the Veteran's military service had ended, the examiner did not believe that tinnitus developing after such a long time was related to military noise exposure.  So this examiner cited evidence in the file disputing the notion the Veteran had experienced tinnitus since the noise exposure in service as a field artilleryman.

The responses the Veteran gave on that August 1995 questionnaire cast doubt on the credibility of his assertion that he has had ringing in his ears ever since service.  See again Macarubbo and Caluza, supra.  Likewise, because the opinions of Drs. B.W.B. and T.R.D. are clearly based on an onset of tinnitus as reported by the Veteran, so at a far earlier date of inception than actually shown, their opinions in reliance on this inaccurate history suffer from the same defect in credibility.  See again Coburn v. Nicholson, 19 Vet. App. 427 (2006).  See also Reonal v. Brown, 5 Vet. App. 458, 460 (1993).


The Veteran's STRs do not show any complaints of ringing in his ears, which provides evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).
His employment medical records show he reported no ringing in his ears in August 1995, so the first documented report of tinnitus is the record from Dr. B.W.B. (Miracle Ear) dated in April 2006.  And, again, primarily because of this lengthy interval between the noise exposure in service and admitted initial manifestation of this condition, the VA examiner disassociated the tinnitus from that noise exposure in service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, as cautioned against in Dalton, this VA compensation examiner that ruled against the Veteran's claim for tinnitus in this appeal seemed to accept that he may have sustained acoustic trauma in service from noise exposure, but this VA examiner considered it significant, nonetheless, that the Veteran did not indicate experiencing the effects of tinnitus to other medical providers until more recently, and many years after service.  Therefore, the Board finds that this VA examiner's rationale that the long interval between service and the onset of the Veteran's tinnitus (also with an express denial of having experienced tinnitus in the interim) is consistent with the medical record and more persuasive than the Veteran's now contrary lay statements and the opinions of Drs. B.W.B. T.R.D. based on those lay statements that are inconsistent with the other evidence in the file.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.



ORDER

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


